Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 19-20 have been cancelled in preliminary amendment filed on 03/29/2021. Therefore, claims 1-18 are currently pending and have been considered below. 

Priority
The present application, filed on 01/12/2021, claims priority to Provisional Application 62/934,506, filed on 11/12/2019.

Claim Objections
Claim 7 is objected to because of the following informality: Claim 7 recites “A method for safety training and verification using the non-transitory computer readable medium of claim 1”. Claim 7 cannot be directed to both a method claim and the non-transitory computer readable medium of claim 1. Appropriate correction is required.
Examiner’s Note: For examining purposes, Examiner is interpreting Claim 7 as an independent method claim.
Claim 13 is objected to because of the following informality: Claim 13 recites “A method for verification using the non-transitory computer readable medium of claim 8”. Claim 13 cannot be directed to both a method claim and the non-transitory computer readable medium of claim 8. Appropriate correction is required.
Examiner’s Note: For examining purposes, Examiner is interpreting Claim 13 as an independent method claim. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites “making a determination of eligibility to work based on the status information”. However, Applicant’s specification does not include “status information”, “eligibility”, and “making a determination”, let alone “making a determination of eligibility to work based on the status information”.
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. 	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). 	 An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163).
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6, 8-12, and 16-18 are directed to a non-transitory computer readable medium (i.e. an article of manufacture). Claims 7 and 13-15 are directed to a method claim (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: display the occupational safety training material; receive responses to the occupational safety training material; store an indication based on the responses to the occupational safety training material; and displaying the indication in response to a request.	Independent claim 7 recites: A method for safety training and verification, the method comprising: receiving occupational safety training material; displaying the occupational safety training material to a worker; storing an indication based on the responses to the occupational safety training material from the worker; and displaying the indication as a pre-condition for working on a job.	Independent claim 8 recites: receive information uniquely identifying a worker; transmit to the occupational safety training material; store status information regarding the worker with respect to the occupational safety training material; and transmit the status information upon receiving a request.	Independent claim 13 recites: A method for verification, the method comprising: receiving status information regarding a worker with respect to occupational safety training material; and making a determination of eligibility to work based on the status information.
Independent claim 16 recites: display occupational safety training material; receive responses to the occupational safety training material; store an indication based on the responses to the occupational safety training material; display the indication in response to a request; and display daily one or more Occupational Safety and Health Administration (OSHA) rules as a reminder during the duration of a job.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss occupational safety training and verification for workers, which is a clear business relation, and one of certain methods of organizing human activity.
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “display the occupational safety training material”, “receive responses to the occupational safety training material” and “displaying the indication in response to a request”; claim 7 recites “receiving occupational safety training material”, “displaying the occupational safety training material to a worker” and “displaying the indication as a pre-condition for working on a job”, claim 13 recites “receiving status information regarding a worker with respect to occupational safety training material; and making a determination of eligibility to work based on the status information.” These limitations describe concepts performed in the human mind as mental processes because the steps of receiving and evaluating data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)).	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mental processes, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a non-transitory computer readable medium, a processor, a computing device(s), an input device, a network, and a smart phone. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). 	The “receive responses to the occupational safety training material”, “receive information uniquely identifying a worker”, “receiving status information regarding a worker with respect to occupational safety training material”, “receive responses to the occupational safety training material”, limitations describe data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claims 2-6, 9-12, 14-15, and 17-18 add additional limitations, for example: (claim 2), display on the computing device the occupational safety training material in a language other than English, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicant’s specification Figures 1 and 2, para 0081, recites “In some implementations, computer system 200 includes a processor 202, memory 204, storage 206, an input/output (I/O) interface 208, a communication interface 210, and a bus 212. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement”. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.	Furthermore, dependent claims 2-6, 9-12, 14-15, and 17-18 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 2), display on the computing device the occupational safety training material in a language other than English. These limitations merely provide further transmitting, analyzing, and receiving information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: receiving, analyzing, processing and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs (US 2003/0074559 A1), hereinafter “Riggs”, over Moss et al. (US 2019/0012630 A1), hereinafter “Moss”.

Regarding Claim 1, Riggs teaches a non-transitory computer readable medium containing instructions that, when executed by a processor on a computing device, cause the computing device to: display on the computing device … training material; (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks at remote hand-held device are disclosed. Handheld devices can include PDAs, pagers, and wireless phones. Riggs, Figure 5. Riggs, Figure 7, course begins, user provided course questions (Examiner notes training material); Riggs, para 0089, discloses display for users to view on display screen);
receive responses to the … training material from an input device; (Riggs, Figure 7, element 730, discloses user selection of questions/evaluation; Figures 18-19, discloses user responses to training material);
store an indication based on the responses to the … training material from the input device; and (Riggs, para 0011-0012, discloses storing information; Riggs, Abstract, discloses completed training. Examiner notes completed training is an indication.);
displaying the indication in response to a request from the input device (Riggs, para 0089, discloses display for users to view on display screen; Riggs, para 0024-0026, discloses completed instruction and training. Riggs, para 0032, discloses sending training completion results to user through handheld device.)
While Riggs teaches training workers, Riggs does not appear to explicitly teach “occupational safety”.	In the same field of endeavor, Moss teaches occupational safety (Moss, Abstract, teaches improving safety and/or training compliance. Moss throughout teaches occupational safety and Occupational Safety and Health Act (OSHA), see at least para 0002-0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Riggs with occupational safety as taught by Moss with the motivation for improving safety and/or training compliance for workers and organizations (Moss, Abstract). The Riggs invention, now incorporating the Moss invention, has all the limitations of claim 1.

Regarding Claim 2, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 1 wherein the instructions, when executed by a processor on a computing device, further causes the computing device to display on the computing device the occupational safety training material in a language other than English (Riggs, para 0089, discloses display for users to view on display screen; Moss, Figure 7, discloses training displayed; Moss, para 0003, discloses OSHA requires training for workers in a language and vocabulary workers understand).

Regarding Claim 3, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 1 wherein the computing device is a smart phone (Riggs, Abstract, teaches methods and systems for receiving training over networks at remote hand-held device are disclosed. Handheld devices can include PDAs, pagers, and wireless phones. Further, Moss, para 0044, discloses a smart phone.)

Regarding Claim 4, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 1 wherein the instructions, when executed by a processor on a computing device, further causes the computing device to display daily on the computing device one or more mandatory Occupational Safety and Health Administration (OSHA) rules as a reminder during the duration of a job (Moss, para 0002-0004, discloses OSHA, Moss, Figure 3, discloses daily training video on proper techniques of lifting objects at work).

Regarding Claim 5, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 1 wherein the indication based on the responses to the occupational safety training material from the input device comprises an indication of a worker completing the occupational safety training material displayed on the computing device (Riggs, para 0089, discloses display for users to view on display screen; Riggs, Abstract, discloses completed training; Riggs, para 0024-0026, discloses completed instruction and training. Riggs, para 0032, discloses sending training completion results to user).

Regarding Claim 6, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 1 wherein the indication based on the responses to the occupational safety training material from the input device comprises an indication of a worker passing the occupational safety training material displayed on the computing device (Riggs, para 0089, discloses display for users to view on display screen; Riggs, Abstract, users authentication and certification of completed training … Completed training can certified by sending certification of training results to trainees and associated third parties. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate); Further, Moss, para 0077 and 0127, teaches person passing a safety training quiz).

Regarding Claim 7, Riggs teaches a method for … training and verification using the non-transitory computer readable medium of claim 1, the method comprising: receiving over a network and executing on a first computing device the instructions; (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks at remote hand-held device are disclosed. Handheld devices can include PDAs, pagers, and wireless phones. Riggs, Figure 5. Riggs, Figure 7, course begins, user provided course questions (Examiner notes training material));
receiving at the first computing device over a network … training material; (Riggs, Figure 5. Riggs, Figure 7, course begins, user provided course questions (Examiner notes training material); Riggs, Figures 18-19, discloses user responses to training material);
displaying on the first computing device the … training material to a worker; (Riggs, para 0089, discloses display for users to view on display screen; Abstract, teaches methods and systems for receiving training over networks);
storing an indication based on the responses to the … training material from the worker from an input device; and (Riggs, Figures 18-19, discloses user responses to training material; Riggs, para 0011-0012, discloses storing information; Riggs, Abstract, discloses completed training; Examiner notes completed training is an indication.)
While Riggs teaches training workers, Riggs does not appear to explicitly teach “occupational safety” and “displaying the indication as a pre-condition for working on a job”.	In the same field of endeavor, Moss teaches occupational safety (Moss, Abstract, teaches improving safety and/or training compliance. Moss throughout teaches occupational safety and Occupational Safety and Health Act (OSHA), see at least para 0002-0004) displaying the indication as a pre-condition for working on a job (Moss, para 0118-0119, teaches a user interface with a task schedule including one or more videos in a particular sequence; the task schedule may include pre-work checklists including safety protocols for example whether steel-toed boots are being worn, whether a hard hat is being worn, equipment has been tested.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Riggs with occupational safety and displaying the indication as a pre-condition for working on a job as taught by Moss with the motivation for improving safety and/or training compliance for workers and organizations (Moss, Abstract). The Riggs invention, now incorporating the Moss invention, has all the limitations of claim 7.

Regarding Claim 8, Riggs teaches a non-transitory computer readable medium containing instructions that, when executed by a processor on a first computing device, cause the first computing device to: receive from a second computing device over a network information uniquely identifying a worker; (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks; Riggs, Figure 34, discloses username and password (Examiner notes uniquely identifies user); Further, Riggs, para 0027-0028, 0143, teaches verifying the identification of users);
transmit to the second computing device over a network … training material; (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks at remote devices);
store status information regarding the worker with respect to the … training material; and (Riggs, para 0011-0012, discloses storing information; Riggs, Abstract, discloses completed training. Examiner notes completed training is an indication.);
transmit to a computer device over a network the status information upon receiving a request (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks; Completed training can certified by sending certification of training results to trainees and associated third parties. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate)).
While Riggs teaches training workers, Riggs does not appear to explicitly teach “occupational safety”.	In the same field of endeavor, Moss teaches occupational safety (Moss, Abstract, teaches improving safety and/or training compliance. Moss throughout teaches occupational safety and Occupational Safety and Health Act (OSHA), see at least para 0002-0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Riggs with occupational safety as taught by Moss with the motivation for improving safety and/or training compliance for workers and organizations (Moss, Abstract). The Riggs invention, now incorporating the Moss invention, has all the limitations of claim 8.

Regarding Claim 9, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 8 wherein the information uniquely identifying a worker comprises the name and contact information of the worker (Riggs, Figure 34, discloses username and password (Examiner notes uniquely identifies user); Further, Riggs, para 0193-0197, discloses entering name and contact information. Further, para 0142-0143, teaches verifying the identification of users).

Regarding Claim 10, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 8 wherein the status information regarding the worker comprises an indication of the worker completing the occupational safety training material (Riggs, para 0089, discloses display for users to view on display screen; Riggs, Abstract, discloses completed training; Riggs, para 0024-0026, discloses completed instruction and training. Riggs, para 0032, discloses sending training completion results to user).

Regarding Claim 11, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 8 wherein the status information regarding the worker comprises an indication of the worker passing the occupational safety training material (Riggs, para 0089, discloses display for users to view on display screen; Riggs, Abstract, users authentication and certification of completed training … Completed training can certified by sending certification of training results to trainees and associated third parties. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate); Further, Moss, para 0077 and 0127, teaches person passing a safety training quiz).

Regarding Claim 12, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 8 wherein the status information regarding the worker comprises a date of the worker completing certification requirements of the occupational safety training material (Moss, Figure 7, teaches safety compliance training with a time and date. Riggs, Abstract, users authentication and certification of completed training. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate); Riggs, para 0138-0139, teaches certifying successful instruction and training completed by sending course/training completion results to training authorities and/or course participants; The information can include access dates and times, IP addresses of devices used by trainees, assignment completion, status and exam/assignment verification.)

Regarding Claim 13, Riggs teaches a method for verification using the non-transitory computer readable medium of claim 8, the method comprising: receiving at a computer device over a network status information regarding a worker with respect to … training material; (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks … certification of completed training)
While Riggs teaches training workers, Riggs does not appear to explicitly teach “occupational safety” and “making a determination of eligibility to work based on the status information”	In the same field of endeavor, Moss teaches occupational safety (Moss, Abstract, teaches improving safety and/or training compliance. Moss throughout teaches occupational safety and Occupational Safety and Health Act (OSHA), see at least para 0002-0004) making a determination of eligibility to work based on the status information (Moss, Abstract, teaches improving safety and/or training compliance; safety rating of a person; Moss, para 0118-0120, teaches a user interface with a task schedule including one or more videos in a particular sequence; the task schedule may include pre-work checklists including safety protocols for example whether steel-toed boots are being worn, whether a hard hat is being worn, equipment has been tested, whether a certification on equipment has been checked and hasn't expired, Examiner is interpreting if the checklists safety protocols indicates the equipment certification has expired, a determination to work is made.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Riggs with occupational safety and making a determination of eligibility to work based on the status information as taught by Moss with the motivation for improving safety and/or training compliance for workers and organizations (Moss, Abstract). The Riggs invention, now incorporating the Moss invention, has all the limitations of claim 13.

Regarding Claim 14, Riggs invention, now incorporating Moss, teaches the method of claim 13 wherein the status information regarding the worker comprises an indication of the worker completing certification requirements of the occupational safety training material (Moss, Figure 7, teaches safety compliance training with a time and date. Riggs, Abstract, users authentication and certification of completed training.)
Regarding Claim 15, Riggs invention, now incorporating Moss, teaches the method of claim 13 wherein the status information regarding the worker comprises a date of the worker completing certification requirements of the occupational safety training material (Moss, Figure 7, teaches safety compliance training with a time and date. Riggs, Abstract, users authentication and certification of completed training. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate); Riggs, para 0138-0139, teaches certifying successful instruction and training completed by sending course/training completion results to training authorities and/or course participants; The information can include access dates and times, IP addresses of devices used by trainees, assignment completion, status and exam/assignment verification.)

Regarding Claim 16, Riggs teaches a non-transitory computer readable medium containing instructions that, when executed by a processor on a computing device, cause the computing device to: display on the computing device … training material; (Riggs, para 0078, teaches computing environment; Abstract, teaches methods and systems for receiving training over networks at remote hand-held device are disclosed. Handheld devices can include PDAs, pagers, and wireless phones. Riggs, Figure 5. Riggs, Figure 7, course begins, user provided course questions (Examiner notes training material); Riggs, para 0089, discloses display for users to view on display screen);
receive responses to the … training material from an input device; (Riggs, Figure 7, element 730, discloses user selection of questions/evaluation; Figures 18-19, discloses user responses to training material);
store an indication based on the responses to the … training material from the input device; (Riggs, para 0011-0012, discloses storing information; Riggs, Abstract, discloses completed training. Examiner notes completed training is an indication.);
display the indication in response to a request from the input device; (Riggs, para 0089, discloses display for users to view on display screen; Riggs, para 0024-0026, discloses completed instruction and training. Riggs, para 0032, discloses sending training completion results to user through handheld device.)
While Riggs teaches training workers, Riggs does not appear to explicitly teach “occupational safety” and ”display daily on the computing device one or more Occupational Safety and Health Administration (OSHA) rules as a reminder during the duration of a job; wherein the computing device is a smart phone.”	In the same field of endeavor, Moss teaches occupational safety (Moss, Abstract, teaches improving safety and/or training compliance. Moss throughout teaches occupational safety and Occupational Safety and Health Act (OSHA), see at least para 0002-0004) display daily on the computing device one or more Occupational Safety and Health Administration (OSHA) rules as a reminder during the duration of a job; wherein the computing device is a smart phone (Moss, para 0002-0004, discloses Occupational Safety and Health Administration (OSHA); Moss, Figure 6, discloses Lifting video with repeat option, add to schedule; Moss, Figure 3, discloses watch daily training video (proper techniques of lifting objects at work); Moss, para 0044, discloses smart phone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Riggs with occupational safety and display daily on the computing device one or more Occupational Safety and Health Administration (OSHA) rules as a reminder during the duration of a job; wherein the computing device is a smart phone as taught by Moss with the motivation for improving safety and/or training compliance for workers and organizations (Moss, Abstract). The Riggs invention, now incorporating the Moss invention, has all the limitations of claim 16.

Regarding Claim 17, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 16 wherein the indication based on the responses to the occupational safety training material from the input device comprises an indication of a worker completing the occupational safety training material displayed on the computing device (Moss at least, Figure 7, teaches safety compliance training; Riggs, Abstract, teaches users authentication and certification of completed training … Completed training can certified by sending certification of training results to trainees and associated third parties. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate);
Regarding Claim 18, Riggs invention, now incorporating Moss, teaches the non-transitory computer readable medium of claim 16 wherein the indication based on the responses to the occupational safety training material from the input device comprises an indication of a worker passing the occupational safety training material displayed on the computing device (Moss at least, Figure 7, teaches safety compliance training; Moss, para 0077 and 0127, teaches person passing a safety training quiz; Further, Riggs, Abstract, teaches certification of training results to trainees and associated third parties. Certification can be provided via electronic means that can include e-mail receipt and/or automatic generation of paper-based communication (e.g., letter/certificate)).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
WO 2016/007989 A1 – discussing interactive safety training and assessment 

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629